UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


ROBERT B. SHEALY,                      
                Plaintiff-Appellant,
                 v.
                                                 No. 00-1733
KENNETH S. APFEL, COMMISSIONER OF
SOCIAL SECURITY,
                Defendant-Appellee.
                                       
            Appeal from the United States District Court
          for the District of South Carolina, at Greenville.
                  David C. Norton, District Judge.
                        (CA-98-2068-6-18AK)

                   Submitted: November 9, 2000

                      Decided: November 17, 2000

    Before WILKINS, WILLIAMS, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Robertson H. Wendt, Jr., ROBERTSON H. WENDT, P.A., Charles-
ton, South Carolina, for Appellant. Frank W. Hunger, Assistant Attor-
ney General, J. Rene Josey, United States Attorney, James D. McCoy,
III, Assistant United States Attorney, Deana R. Ertl-Lombardi, Chief
Counsel, Region VIII, Thomas S. Inman, Assistant Regional Counsel,
SOCIAL SECURITY ADMINISTRATION, Denver, Colorado, for
Appellee.
2                           SHEALY v. APFEL
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Robert Shealy appeals from the district court’s order granting sum-
mary judgment to the Commissioner of Social Security on his claim
for disability benefits. Shealy claims that the administrative law judge
(ALJ) erred when the ALJ found that: (1) Shealy’s past relevant work
as an assistant principal and administrative assistant to the superinten-
dent of schools was most like that of an educational consultant, as
defined in the Dictionary of Occupational Titles; and (2) Shealy was
able to perform sedentary work despite his chronic neck pain. Having
reviewed the briefs and the administrative record, we find that sub-
stantial evidence supported the ALJ’s decision denying benefits.

   Shealy also claims that the ALJ erred in conducting the fourth step
in his sequential analysis because he did not consult a vocational
expert to determine the nature of Shealy’s past relevant work.
Because this issue was not raised below, we decline to consider it on
appeal. See Bregman, Berbert & Schwartz, L.L.C. v. United States,
145 F.3d 664, 670 n.8 (4th Cir. 1998); see also Pass v. Chater, 65
F.3d 1200, 1205 (4th Cir. 1995).

   Accordingly, we affirm on the reasoning of the district court. See
Shealy v. Apfel, No. CA-98-2068-6-18AK (D.S.C. Mar. 29, 2000).
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                            AFFIRMED